                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       HOT SPRINGS DIVISION

SANDRA LAMBERTON                                                                                     PLAINTIFF

vs.                                                 Civil No. 6:18-cv-6071

ANDREW SAUL1,                                                                                         DEFENDANT
Commissioner, Social Security Administration

                                                          JUDGMENT

         Comes now the Court on this the 29th day of July 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

         IT IS SO ORDERED.




                                                                /s/ Barry A. Bryant
                                                                HON. BARRY A. BRYANT
                                                                U.S. MAGISTRATE JUDGE




1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
